PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_03_FR.txt. 76

OPINION DISSIDENTE DE M. DE BUSTAMANTE.

JE SOUSSIGNÉ, ne puis me rallier, pour des raisons dont les
principales sont développées ci-après, à l'arrêt
rendu par la Cour au sujet de sa compétence dans
l'affaire Mavrommatis.

Pour décider sur l’exception préliminaire d’incompétence sou-
levée par le Gouvernement de Sa Majesté britannique en réponse
à la Requête et au Mémoire du Gouvernement de la République
hellénique relatifs aux concessions Mavrommatis en Palestine, il
faut tenir compte, avant tout, de la nature de la question soumise
à la Cour par ce dernier Gouvernement. |

Son Mémoire, du 22 mai 1924, demande à la Cour de dé-
cider :

a) Quant aux concessions de Jérusalem pour la construction
et l’exploitation d'un réseau de tramways électriques, et la
distribution de lumière et d’énergie électriques et d’eau potable
dans cette ville, d'accord avec les contrats définitifs signés
avec les autorités ottomanes le 27 janvier 1914 :

1) Qwayant reçu un commencement d’application le
Gouvernement britannique, en sa qualité de Mandataire
pour la Palestine, a l'obligation de les maintenir en con-
sentant à leur réadaptation aux nouvelles conditions éco-
nomiques du pays, ou de les racheter en payant au récla-
mant une équitable mdemnité ;

2) Qu’ayant, en fait, déjà exercé son choix, en ren-
dant directement ou indirectement impossible l'exécution
des travaux concédés au réclamant, il doit lui payer une
indemnité ;

3) Qu'en tenant compte de tous les éléments du
préjudice causé au réclamant, il lui sera alloué une juste
et équitable indemnité, en lui adjugeant une somme de
£121,045 augmentée des intérêts à six pour cent courus depuis
le 20 juillet 1923 jusqu’à la date de l'arrêt.
77. ARRÊT N° 2. — OPINION DISSIDENTE DE M. DE BUSTAMANTE
b) Quant aux concessions de Jaffa :

I) Que le fait qu'elles ont été accordées après le
29 octobre 1914 n'autorise pas le Gouvernement britannique
à les méconnattre ;

2) Que le fait qu'elles n'ont pas été confirmées par iradé
impérial — simple formalité ne constituant pas un acte arbi-
traire — ne les prive pas de leur valeur internationale ;

3) Que, si le Gouvernement britannique — en sa qualité
de Puissance mandataire pour la Palestine — est libre de ne
pas les maintenir, il a néanmoins l'obligation internationale
d’indemniser leur bénéficiaire du préjudice qu'il lui a causé
en décidant, comme il l’a fait, de né pas l’autoriser à les
exécuter ;

4) Qu'en tenant compte de tous les éléments du préjudice
ainsi subi par le réclamant, il lui sera alloué une juste et équi-
table indemnité en lui adjugeant une somme de £113,294
augmentée des intérêts à six pour cent courus depuis le
20 juillet 1923 jusqu'à la date de l'arrêt.

Le Mémoire du Gouvernement hellénique constate, à la page 8,
qu’à partir de la fin d'octobre 1922, les négociations de M. Mavrom-
matis avec le Gouvernement britannique sont entrées dans une nou-
velle phase parce que le Colonial Office a affecté la plus grande
intransigeance.

Il est très important d’observer que le Mémoire reconnaît le
droit du Gouvernement britannique de ne pas accepter et mettre
en exécution les concessions dont il s’agit, et qu’il se borne à deman-
der une indemnité par le fait du refus d’acceptation en les réadap-
tant aux nouvelles conditions économiques du pays.

On doit remarquer également que le Gouvernement hellénique
ne demande rien pour lui-méme et que le Mémoire parle toujours
d’une indemnité qui serait allouée non pas au Gouvernement
hellénique mais au bénéficiaire des concessions.

La compétence de la Cour pour connaitre de cette affaire a été
basée sur le Mandat pour la Palestine conféré au Gouvernement bri-
tannique par le Conseil de la Société des Nations le 24 juillet 1922
et dont la mise en vigueur a été retardée jusqu’au 29 septembre 1923.
78 ARRÊT N° 2. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

Le Mandat n’est pas mentionné dans le Mémoire du Gouverne-
ment hellénique, qui discute seulement les dispositions du Protocole
XII du Traité de paix avec la Turquie, signé à Lausanne le 24 juillet
1923 ; mais, dans la requête introductive d'instance, le Gouverne-
ment hellénique a mentionné expressément les articles 26 et Ir
du Mandat pour la Palestine, dont voici le texte:

Article 26.

Le Mandataire accepte que tout différend, quel qu’il soit, qui
viendrait à s’élever entre lui et un autre Membre de la Société
des Nations, relatif à l'interprétation ou à l’application des
dispositions du Mandat et qui ne serait pas susceptible d’être
réglé par des négociations, soit soumis à la Cour permanente
de Justice internationale prévue à l’article 14 du Pacte de la
Société des Nations. |

Article 11.

L’Administration de la Palestine prendra toutes mesures
nécessaires pour sauvegarder les intérêts de la commusauté
concernant le développement du pays et, sous réserve des
obligations internationales acceptées par le Mandataire, elle
aura pleins pouvoirs de décider quant à la propriété ou au
contrôle public de toutes les ressources naturélles du pays,
ou des travaux et services d'utilité publique déjà établis
ou à y établir. Elle introduira un régime agraire adapté aux
besoins du pays, en ayant égard, entre autres choses, aux avan-
tages qu'il pourrait y avoir à encourager la colonisation intense
et la culture intensive de la terre.

L’Administration pourra, dans la mesure où elle n’agira
pas directement, s'entendre avec l'organisme juif mentionné
à l’article 4, pour effectuer ou exploiter, dans des conditions ~
justes et équitables, tous travaux et services d'utilité publique
et pour développer toutes les ressources naturelles du pays.
Dans ces accords, il sera entendu qu'aucun des bénéfices distri-
bués directement ou indirectement par cet organismene devra
dépasser un taux raisonnable d'intérêt sur le capital et que tout
excédent de bénéfice sera utilisé par lui au profit du pays et
d’une manière approuvée par l'Administration.
79 ARRÊT N° 2. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

En lisant attentivement l’article 26 du Mandat, on remarque
que la compétence de la Cour est subordonnée à plusieurs conditions,
parmi lesquelles nous devons en mentionner spécialement trois.
Le différend doit être nécessairement relatif à l'interprétation ou à
l’application des dispositions du Mandat. Il faut qu’il s’agisse, non
pas d’un différend déjà né, mais d’un différend qui viendrait à
s'élever. Et il est indispensable que se différend s’éléve entre le
Mandataire et un autre Membre de la Société des Nations.

Il est très facile de constater que l’article rr du. Mandat n’impose
au Mandataire aucune obligation d’indemniser et qu’il n’a pas dans
son texte un seul mot qui se réfère expressément ou implicitement
aux concessions octroyées par la Turquie. C'était tout à fait
raisonnable. La Turquie n’est pas Membre de la Société des Nations
et le sort des concessions octroyées avant l'occupation militaire de
la Palestine par l’armée britannique pendant la guerre mondiale,
devait se régler avec son intervention. C’est à cause de cela que
les concessions ne sont pas mentionnées dans le Mandat et que, par
contre, elles ont été l’objet des stipulations spéciales dans le Traité
abandonné de Sèvres du 10 août 1920 et dans le Fraité de Lausanne
dont les ratifications ont été déposées le 6 août 1924. Et je n’insiste
plus sur l'impossibilité de prétendre que la question se rattache
à l'interprétation ou à l’application de l’article 11 du Mandat pour
la Palestine, même en ce qui touche à la nature des obligations
internationales acceptées par le Mandataire, non seulement parce
que cet argument a été complètement développé par certains de
mes collègues, mais aussi parce que les deux autres objections que
j'examinerai immédiatement rendent cette insistance un peu
superflue. .

Je dois constater cependant que, si on interprète la Requête
et le Mémoire du Gouvernement hellénique dans le sens que la diffé-
rence porte sur des points préliminaires à l’application de certaines
dispositions du Protocole XII, il est évident qu’il ne s’agit pas d’in-
terpréter ou d'appliquer le Mandat, mais d'interpréter le Protocole.
Et l'interprétation du Protocole ne tombe pas sous la compétence
de la Cour, parce qu'aucune clause du Protocole ou du Traité de
Lausanne ne l’a établie.

On a pu observer que les concessions Mavrommatis dérivent des
autorités ottomanes, et leMémoiredu Gouvernement helléniquecons-
tate que M. Mavrommatis a fait des démarches auprès du repré-
sentant du Gouvernement britannique en Palestine et à Londres

La
80 ARRÊT N° 2. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

à partir du 16 avril 1921, ayant trouvé le Colonial Office dans une
attitude d’intransigeance depuis le mois d’octobre 1922. Et, comme
le Mandat n’est entré en vigueur que le 29 septembre 1923, il est
évident que les faits sur lesquels est basé le Mémoire sont anté-
rieurs au Mandat et a la condition légale de Mandataire que le
Gouvernement britannique a eue seulement après le 29 septembre
1923. En d’autres termes, il faudrait donner des effets rétroactifs
au Mandat pour maintenir l’application de l’article 26.

Avant l'entrée en vigueur du Mandat, la Grande-Bretagnen’avait
d’autre titre pour l’exercice du pouvoir public en Palestine que celui
que lui donnait l’occupation militaire. Et, quelle que soit la respon-
sabilité qui pourrait dériver de ses actes comme occupant militaire,
on ne peut pas la discuter devant la Cour en s’appuyant sur l’article
26 du Mandat. Cet article vise l'avenir et pas le passé. Le Mandataire
accepte que tout différend, pas né, mais qui viendrait à s'élever
entre lui et un autre Membre de la Société des Nations, soit soumis
à la Cour permanente ; et si les mots ont quelque valeur dans les
lois et dans les conventions, il est impossible d'interpréter, comme
se référant aux faits déjà passés, un verbe employé au futur. D’autre
part, la Société des Nations n’a pas donné d'effet rétroactif à cette
condition de Mandataire. D'accord avec l’article 22 du Pacte, le
Mandataire doit envoyer au Conseil un rapport annuel concernant
les territoires qu'il administre, et une commission permanente est
chargée de recevoir et d’examiner ce rapport annuel et de donner au
Conseil son avis sur toute question relative à l'exécution du Mandat.
Cette Commission s’est acquittée de sa tâche à l’occasion de sa qua-
trième session par un rapport adressé au Conseil il y a seulement
quelques semaines, le 16 juillet dernier, et dans la partie consacrée
à la Palestine, on trouve ces mots: «La Commission, bien qu’elle
n'ait pas eu à examiner de rapport relatif à l'Administration de
la Palestine à cause de la date récente de l’entrée en vigueur du
Mandat », etc.

Si la Société des Nations, qui a fixé les termes du Mandat pour la
Palestine et dont la Grèce est un des Membres, paraît admettre
que le Gouvernement britannique n'avait la qualité de Mandataire
qu’à partir de l’entrée en vigueur du Mandat, et si les faits dont on
81 ARRÊT N° 2, —- OPINION DISSIDENTE DE M. DE BUSTAMANTE

parle dans ie Mémoire du Gouvernement hellénique se sont dévelop-
‘pés avant cette date, on doit déduire logiquement qu'il ne s’agit pas
d’un différend entre le Mandataire et un autre Membre de la Société
des Nations, mois plutôt d’un différend entre le Gouvernement
britannique comme occupant militaire dela Palestineet M. Mavrom-
matis, représenté devant la Cour par le Gouvernement hellénique.

On a dit que les concessions Rutenberg tombent sous l’article xx
du Mandat et qu’elles justifient la requête de la Grèce parce qu’elles
rendent impossible l'exécution des concessions Mavrommatis. Il
semble que, des deux concessions de Jérusalem octroyées à
M. Mavrommatis, une seulement, relative à l'énergie électrique, est
touchée par celles de M. Rutenberg, maïs il est cependant vrai que
ces dernières ont été accordées à M. Rutenberg le 12 et le 21 sep-
tembre 1921. Et alors, comme le Mandat n’est entré en vigueur que
le 29 septembre 1923, deux ans après ces concessions, l’irrétroacti-
vité du Mandat s’oppose aussi à cet argument et à cette façon de
justifier la compétence de la Cour.

Ily aunenouvelle circonstance qui détermine aussi l’incompétence
de Ja Cour. La Grande-Bretagne n’est pas le souverain de la Pales-
tine, mais tout simplement le Mandataire de la Société des Nations
et elle est soumise à la Cour permanente pour tout différend qui
s'élève entre elle, comme Mandataire, et un Membre quelconque
- de la Société mandante. Comme celle-ci ne pouvait pas comparaître
en qualité de partie dans un litige relatif à l'application ou à l’inter-
prétation du Mandat, étant donné les termes restrictifs de l’article 34
du Statut de la Cour, ce sont les Membres de la Société qui ont
été autorisés, en leur condition de Membres, à porter devant la
Cour les questions relatives à l'interprétation ou à l'application
du Mandat.

Chaque fois que la Grande-Bretagne, comme Mandataire,
agit dans la Palestine en vertu du Mandat d’une façon générale
et au point de vue de l'intérêt public, les Membres dela Société man-
dante ont le droit, toutes les autres conditions remplies, de demander
l'intervention de la Cour permanente. Au contraire, quand la
Grande-Bretagne agit au point de vue des intérêts particuliers et en
face des individus ou des associations privées comme autorité
publique en Palestine, nous ne sommes pas en présence de relations
juridiques entre le Mandataire et les Membres de la Société man-
dante, mais en présence de relations juridiques entre des tiers qui
82 ARRÊT N° 2. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

n'ont rien à faire avec le Mandat même, au point de vue du droit
public. :

Le seul fait dela représentation des tiers par un Membre de la
Société des Nations ne change pas la nature du problème, parce
que, alors, cet État n’agit pas comme Membre de la Société man-

. dante, mais comme tiers, en vertu des actes du Mandataire contre
le tiers ou sur le tiers. Ces actes ne sont pas soumis à la compétence
dela Cour permanente par l’article 26 du Mandat.

Pour que les réclamations des tiers faites en leur nom par un État
Membre de la Société des Nations soient soumises à la compétence
de la Cour en vertu du Mandat, il serait nécessaire de le dire expres-
sément, comme une chose tout à fait différente de celle qui se
trouve maintenant très clairement exprimée à l’article 26.

On l’a fait quatre jours avant la date du Mandat pour la Palestine
dans l’article 13 du Mandat sur l'Est Africain, signé à Londres

le 20 juillet 1922. Ce Mandat contient un article 13 ainsi conçu :

Article 13.

Le Mandataire accepte que tout différend quel qu’il soit qui
viendrait à s’élever entre lui et un autre Membre de la Société
des Nations, relatif à l’interprétation où à l’application des
dispositions du Mandat et qui ne soit pas susceptible d’être
réglé par des négociations, soit soumis à la Cour permanente
de Justice internationale prévue par l’article 14 du Pacte de la
Société des Nations.

Après ces mots, qui sont littéralement reproduits dans le Mandat
pour la Palestine, on trouve, dans le même article 13 du Mandat sur
l'Est Africain, un deuxième paragraphe dont voici les termes :

Les États Membres de la Société des Nations pourront
également soumettre au jugement de la Cour, au nom de leurs
nationaux, toutes plaintes émanant de ces derniers et signalant
une atteinte portée à leurs droits, tels qu'ils sont définis par le
présent Mandat.

En lisant cet article 13 du Mandat sur l'Est Africain, on constate
immédiatement que les plaintes émanant des nationaux des États
Membres de la Société des Nations et signalant une atteinte portée
83 ARRÊT N° 2. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

à leurs droits, tels qu’ils sont définis par le Mandat, ne rentrent pas
dans les différends mentionnés au premier paragraphe de l’article,
le seul qui a été reproduit dans le Mandat pour la Palestine. Et on
constate aussi que le Mandat pour la Palestine, signé quatre jours
après celui-là et dans lequel ne se trouve pas ce deuxième paragraphe,
doit exclure de la compétence de la Cour permanente les plaintes
de M. Mavrommatis, qu’on suppose fondées dans une atteinte portée
à ses droits tels qu’ils sont définis par le Mandat.

On ne pourrait pas dire que cet alinéa 2 de l’article 13 du Mandat
sur l'Est Africain vise les différends d'intérêt privé qui ne con-
cernent ni l'interprétation ni l’application du Mandat. Bien loin
de la, il exige expressément que l'atteinte ait été portée à des
droits définis par le Mandat.

Le Traité de Lausanne et son Protocole XII annexé ont une impor-
tance singulière dans ce débat. C’est un acte des Parties intéressées,
qui fixe leur interprétation de l’article 26 du Mandat et même de
l’article 17. Elles ont voulu régler à part toute la question des con-
cessions ottomanes et elles l’ont fait dans ce Protocole de Lausanne
sans soumettre cette question à la Cour permanente. C’est encore
un autre moyen de fixer l’interprétation de l’article 26, quine donne
pas compétence à la Cour au sujet de l’affaire Mavrommatis.

Le Protocole XII a pour seul objet la réglementation des conces-
sions ottomanes et prévoit toutes les hypothèses, parmi lesquelles
pourraient être comprises celles de M. Mavrommatis. Pour les
indemnités demandées à la Cour, il signale à son article 5 un procédé
par des experts, et ne prévoit pas la compétence de la Cour perma-
nente. Comme les Puissances contractantes se sont référées spé-
cialement à toutes les concessions ottomanes antérieures à sa mise
en vigueur, il a sans aucun doute des effets rétroactifs. Et comme
il représente un accord entre les Parties litigantes au sujet de
l'affaire litigieuse, entré en vigueur pendant son cours, il a la force
suffisante pour arrêter sa marche.

Une seule de ces raisons suffirait à démontrer l’incompétence,
et toutes ensemble ont une force indéniable. Il ne s’agit pas dans
l'espèce de l'interprétation ou de l'application du Mandat pour la
Palestine. Les faits qui ont donné lieu à cette instance se sont
posés bien avant l’existence et l'entrée en vigueur du Mandat, qui

n’a pas d’effet rétroactif. Pas de différend entre l’État mandataire
84 ARRÊT N° 2. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

et un Membre de la Société des Nations qui est le Mandant, mais
plutôt entre l'occupant militaire de la Palestine et un tiers, simple
individu privé qui demande une indemnité. Toute la question des
concessions ottomanes — et donc les concessions Mavrommatis —
a été réglée par les Parties dans le Protocole qui est maintenant en
vigueur et qui ne l’a pas soumis à la Cour. La Cour est donc incom-
pétente et doit s’abstenir à ce moment de connaître du fond du litige.

La Haye, le 30 août 1924.

(Signé) ANTONIO S. DE BUSTAMANTE.

 
